Citation Nr: 0615431	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-42 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for left 
ear hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to March 
1979 and from December 1979 to December 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 decision by the RO.  By that 
decision, the RO denied an increased (compensable) rating for 
left ear hearing loss and declined to reopen a previously 
denied claim for service connection for hearing loss in the 
right ear.

The Board's present decision is limited to the matter of 
whether new and material evidence has been received to reopen 
the veteran's claim for service connection for right ear 
hearing loss.  For the reasons set forth below, the remaining 
issues on appeal (i.e., entitlement to service connection for 
right ear hearing loss and entitlement to an increased 
(compensable) rating for left ear hearing loss) are being 
REMANDED for additional development.  The veteran will be 
notified if further action is required on his part.


FINDINGS OF FACT

1.  By a decision entered in October 2001, the RO denied the 
veteran's claim for service connection for right ear hearing 
loss on grounds that he did not have a current auditory 
disability in that ear, as VA defined it.

2.  The veteran initiated an appeal of the RO's October 2001 
decision, and he was issued a statement of the case (SOC) in 
March 2002; however, he did not thereafter perfect his appeal 
by filing a substantive appeal.

3.  The evidence received since the time of the October 2001 
decision includes the report of a VA examination, dated in 
May 2003, which shows that the veteran was found to have a 
controlled speech discrimination score of 88 percent in the 
right ear, using the Maryland CNC test; this evidence relates 
to an unestablished fact necessary to substantiate the 
veteran's claim, is neither cumulative nor redundant of the 
evidence that was previously of record, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's October 2001 decision, denying service 
connection for right ear hearing loss, is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 20.302, 
20.1103 (2001).

2.  New and material evidence has been received to reopen the 
claim for service connection for right ear hearing loss.  
38 U.S.C.A. §§ 1131, 5108 (West 2002); 38 C.F.R. §§ 3.156, 
3.303, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2005).  Generally, in 
order to prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  See, e.g., Pond v. 
West, 12 Vet. App. 341, 346 (1999).

If an organic disease of the nervous system-such as 
sensorineural hearing loss-becomes manifest to a degree of 
10 percent or more during the one-year period following a 
veteran's separation from active duty, the condition may be 
presumed to have been incurred in service, notwithstanding 
that there is no in-service record of the disorder.  
38 C.F.R. §§ 3.307, 3.309 (2005).  VA regulations provide 
that impaired hearing will be considered a "disability" 
when the auditory threshold is 40 decibels or greater at 500, 
1000, 2000, 3000, or 4000 hertz, where it is 26 decibels or 
greater in at least three of these frequencies, or where 
speech recognition scores under the Maryland CNC test are 
less than 94 percent.  38 C.F.R. § 3.385 (2005).

In the present case, the record shows that the RO previously 
denied the veteran's claim for service connection for right 
ear hearing loss in October 2001.  The RO did so because, 
although the claims file contained private medical evidence 
linking a right ear hearing impairment to service, the 
evidence did not show that he had a current auditory 
"disability" in that ear, as VA defined it.

The veteran initiated an appeal of the RO's October 2001 
decision, and he was issued a SOC in March 2002.  However, he 
did not thereafter perfect his appeal by filing a substantive 
appeal.  As a result, the October 2001 decision became final.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.201, 20.302, 20.1103 (2001).  His claim may now be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005); 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. 
§ 3.156(a) (2004).  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Here, the evidence received since the time of the last final 
disallowance includes the report of a VA examination, dated 
in May 2003, which shows that the veteran was found to have a 
controlled speech discrimination score of 88 percent in the 
right ear, using the Maryland CNC test.  This evidence 
relates to an unestablished fact necessary to substantiate 
the veteran's claim (i.e., that he has a hearing disability 
in the right ear, as VA defines it); is neither cumulative 
nor redundant of the evidence that was of record in October 
2001; and raises a reasonable possibility of substantiating 
his claim.  The evidence is therefore new and material, and 
the claim is reopened.


ORDER

The veteran's claim for service connection for right ear 
hearing loss is reopened; to this limited extent, the appeal 
is granted.


REMAND

The veteran has reported receiving VA treatment for problems 
associated with hearing loss.  The records of that treatment 
are not in the claims file.  Consequently, and because it 
does not appear that the RO has made any effort to obtain the 
records, a remand is required.  38 U.S.C.A. § 5103A(b), (c) 
(West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2005); Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged 
with constructive notice of medical evidence in its 
possession).

The claims file contains both private and VA medical opinions 
pertaining to the likely relationship between the veteran's 
right ear hearing loss and his military service.  None of the 
opinions is entirely satisfactory.  The private opinions 
(which are favorable) appear to have been rendered without 
benefit of review of the veteran's VA claims file, including 
his service medical records.  The VA opinion, on the other 
hand (which is unfavorable), was clearly based on a review of 
the claims file.  However, the VA examiner who rendered the 
opinion did not comment on the significance, if any, of the 
fact that the veteran was found to have a puretone threshold 
of 30 decibels in the right ear at 6000 Hertz on at least 
three occasions during service (February 1979, October 1979, 
and October 1980).  Accordingly, and because the veteran has 
made statements to the effect that his hearing impairment has 
worsened since the time of the last VA examination in May 
2003, a new examination is necessary.  38 C.F.R. §§ 3.327(a), 
19.9 (2005).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Obtain copies of records pertaining to 
any VA treatment the veteran has received 
for hearing loss, following the procedures 
set forth in 38 C.F.R. § 3.159.  The 
evidence obtained, if any, should be 
associated with the claims file.

2.  After the foregoing development has been 
completed, schedule the veteran for an 
audiometric examination.  The examiner 
should review the claims file, examine the 
veteran, and perform audiometric and speech 
discrimination (Maryland CNC) testing on 
both ears.  With respect to the right ear, 
the examiner should offer an opinion as to 
whether it is at least as likely as not 
(i.e., whether it is 50 percent or more 
probable) that any hearing impairment in 
that ear can be attributed to the veteran's 
military service.  In so doing, the examiner 
should comment on the significance, if any, 
of the fact that the veteran was found to 
have a puretone threshold of 30 decibels in 
the right ear at 6000 Hertz on at least 
three occasions during service; in February 
1979, October 1979, and October 1980.  The 
examiner should also comment upon the 
opinions offered by the veteran's private 
physician, Mark J. Wegleitner, M.D., to the 
effect that the veteran's right ear hearing 
impairment can likely be attributed to noise 
exposure in the military.  A complete 
rationale for all opinions should be 
provided.

3.  Thereafter, take adjudicatory action on 
the veteran's claim for an increased 
(compensable) rating for left ear hearing 
loss and his claim for service connection 
for right ear hearing loss.  If any benefit 
sought remains denied, furnish a 
supplemental SOC (SSOC) to the veteran and 
his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


